Title: From George Washington to James Lloyd, 10 September 1793
From: Washington, George
To: Lloyd, James


          
            Sir,
            Philada Septr [10] 1793.
          
          The spirit which breathes throughout the resolutions of the Inhabitants of Kent County
            in the State of Maryland, lately convened at Chester town, does honor to their character
            as citizens. ’Tis by such a spirit, seconding the
            endeavours of the Government, that we shall have the fairest prospect of preserving our
            peace. ’Tis by such a spirit that in any event we shall secure the internal tranquility
            of our Country—its respectability, and shall be enabled to encounter with firmness any
            attempt, hostile to its safety, its honor, or its welfare.
          The expressions of confidence & attachment towards myself contained in the same
            resolutions, impress me with sensations analagous to their fervour & earnestness,
            and to the true esteem & regard which I always feel for the respectable Citizens
            from whom they come.
          
            Go. Washington
          
        